Citation Nr: 0113955	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis under 
38 C.F.R. § 3.321 (2000).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for a permanent and 
total disability rating for pension purposes.  He responded 
with a timely notice of disagreement, and this appeal was 
initiated.  He was sent a May 1998 statement of the case, and 
responded with a June 1998 VA Form 9, perfecting his appeal.  

The veteran's appeal has been twice presented to the Board, 
in August 1999 and October 2000.  On each occasion it was 
remanded for additional development.  It has now been 
returned to the Board.  

The veteran has stated several times that his seizure 
disorder began in service.  Thus, in addition to his claim 
for a pension, he has clearly presented a request to reopen 
his claim for service connection for a seizure disorder.  The 
RO should take appropriate steps to respond to this request.


FINDINGS OF FACT

1. All the relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The veteran served over 90 days in the military during the 
Vietnam War Era.

3. The veteran has a seizure disorder that is reasonably 
certain to last throughout the remainder of his life.

5. The veteran's seizure disorder prevents him from securing 
and following a substantially gainful occupation.


CONCLUSION OF LAW

The veteran is permanently and totally disabled for non-
service connected pension purposes. 38 U.S.C.A. §§ 1502, 
1521, 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.15, 4.124a, 
Diagnostic Code 8911 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In October 1997, the veteran filed a claim for entitlement to 
nonservice-connected pension.  His records show that he was 
born in 1951.  His application for pension benefits reflects 
that he completed high school and has had employment 
experience as a construction worker.  He reported that he 
last worked in 1979.

According to a report in the service medical records dated in 
January 1975, the veteran passed out and struck his head on 
the ground.  The report further reflects diagnoses of brain 
concussion and scalp laceration.  The service medical records 
include several references to seizures and "blackouts" as 
well as to excessive alcohol use. 

A general medical examination was afforded the veteran in 
December 1997.  Several neurological deficits were noted, 
including an ataxic gait and some loss of pinprick sensation 
in the lower extremities.  His diagnosed disabilities 
included a seizure disability, ataxia, and peripheral 
neuropathy.   His seizure disorder was described as 
"probable alcohol related," with the possibility of 
"complex partial seizures with secondary generalizations."  
A cranial MRI was recommended to rule out focal abnormality.  
His ataxia was likely secondary to the combination of alcohol 
and Dilantin on his cerebellum, with a neuropathic component.  
Finally, his peripheral neuropathy was also thought to be 
secondary to alcohol consumption.  

The veteran was afforded a VA MRI examination in January 
1998.  The final impressions were of cerebellar hemispheric 
atrophy and cerebral atrophy, which were disproportionate to 
his age.  Two lesions were also noted posterior of the 
trigone.  No evidence was seen of an intracranial mass or 
abnormal enhancement indicative of a tumor.  

In a February 1998 rating decision, the RO denied the 
veteran's claim for entitlement to nonservice-connected 
pension.  He responded with a February 1998 notice of 
disagreement, and this appeal was initiated.  He was sent a 
statement of the case in May 1998, and filed his VA Form 9 in 
June 1998, perfecting his appeal.  

The veteran's claim was initially presented to the Board in 
August 1999, at which time it was remanded for additional 
development.  

In October 1999, a VA physician reviewed the evidence of 
record and gave a medical opinion regarding the origin of the 
veteran's seizure disability.  A history of a skull injury in 
the 1970's was noted, with a history of seizures beginning in 
1976, occurring on average 1-2 times per year.  After 
discussing the veteran's medical history, and the various 
causes of seizures, the VA physician was unable to say 
whether or not the veteran's seizure disability was due to 
alcohol consumption.  

A VA EEG scan of the veteran's brain was performed in 
February 2000, and the results were normal.  The RO 
considered this evidence and continued the prior denial of 
entitlement to nonservice-connected pension.  The appeal was 
then returned to the Board.  In an October 2000 remand, the 
Board found the development following its August 1999 remand 
incomplete, and returned the appeal to the RO for further 
development.  

The veteran was again examined by VA medical personnel in 
November 2000.  His claims folder was made available, and was 
in fact reviewed by the examiner.  According to the 
examination report, the veteran had recently had a 
generalized tonic-clonic seizure.  It was further noted that 
the veteran apparently had been having two types of seizures.  
One was described small seizures occurring every one or two 
days, while the second type was described as an occasional 
tonic-clonic seizure occurring approximately once a month.  
The examiner noted the diagnoses of a seizure disorder, 
ataxia, and peripheral neuropathy.  It was reported that the 
ataxia and peripheral neuropathy most likely were secondary 
to his alcohol abuse.  With regard to the etiology of the 
seizure disorder, the examining physician stated:  "The 
determination of seizures as a result of alcohol abuse or the 
head injury ...is less clear.  Clearly the patient relates a 
temporal time course of seizure disorder following a head 
injury in 1973, however, I can find no verification of 
that...."


Analysis

Pension benefits are payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to non-service connected 
disabilities that are not the result of his own willful 
misconduct. 38 U.S.C.A. § 1521 (West 1991). Permanent and 
total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life. See Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 
38 C.F.R. §§ 3.340(b), 4.15 (1999).

Entitlement to a pension may be established by showing that 
the veteran has a lifetime impairment which is sufficient to 
render it impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(Rating Schedule). The "average person" standard is outlined 
in 38 U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. §§ 
3.340(a), and 4.15 (1999). This process involves rating and 
then combining each disability under the appropriate 
diagnostic code to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.

In this case, the veteran served on active duty for more than 
90 days in the Vietnam Era.  He has had a seizure disorder 
for many years, and it is clear the seizure disorder is 
permanent.  A question has been raised as to whether the 
seizure disorder is the result of alcohol abuse.  However, 
the record shows that the veteran incurred a head injury in 
service and was also treated for seizures.  VA doctors who 
have examined the veteran have stated that the record does 
not resolve the question of whether the seizures are due to 
head trauma or alcohol abuse.  Granting the veteran the 
benefit of the doubt, as is required under the provisions of 
38 U.S.C.A. § 5107(b), it must be concluded that the 
veteran's seizure disorder is the result of a head trauma.

According to the most recent examination report, the veteran 
has small seizures every day or two and tonic-clonic seizures 
approximately once a month.  Under the criteria for rating 
seizure disorders, a 100 percent rating is warranted for 
major seizures averaging at least one per month over the last 
year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  In view of 
these findings, the veteran's seizure disorder must 
considered totally disabling.

Because the veteran has the requisite war time service and 
his permanent disability renders him unemployable, a 
permanent and total rating for pension purposes is warranted. 



ORDER
A permanent and total rating for pension purposes is 
warranted.  The benefit sought on appeal is granted.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

